Citation Nr: 1041762	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-44 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a throat disorder, to 
include hoarseness, laryngitis, and vocal cord lesions.

2.  Entitlement to service connection for a throat disorder, to 
include hoarseness, laryngitis, and vocal cord lesions.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran served on active duty from August 1941 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) from 
a March 2009 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California, which declined to 
reopen the Veteran's claim for service connection for laryngitis 
with history of left vocal cord lesion.  

The issue has been recharacterized to more accurately reflect the 
Veteran's claim and the medical evidence.

The reopened claim for service connection for a throat disorder 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In February 1987 and August 1990 decisions, the Board 
declined to reopen the Veteran's claim for service connection for 
a throat disorder.

2.  Evidence received since August 1990 is not cumulative and 
raises a reasonable possibility of substantiating the throat 
disorder claim.


CONCLUSION OF LAW

New and material evidence has been received since the August 1990 
Board decision and the claim of entitlement to service connection 
for a throat disorder, to include hoarseness, laryngitis and 
vocal cord lesions, is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veteran's claim to reopen service connection for a throat 
disorder based on new and material evidence has been considered 
with respect to VA's duty to notify and assist, including Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Given the Board's finding that 
new and material evidence has been secured to reopen his claim, 
no conceivable prejudice to the Veteran could result from this 
adjudication, regardless of whether the Veteran has been provided 
the notice and assistance required by law and regulation.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  New and Material Evidence

The RO originally denied service connection for laryngitis in an 
April 1986 rating decision.  The RO noted that the separation 
examination showed no evidence of throat abnormalities, and that 
private treatment records showed the Veteran was treated for 
hoarseness in 1976 and had a lesion removed from his left vocal 
cord.  In February 1987, the Board denied service connection on 
the grounds that laryngitis was not incurred in or aggravated by 
service.

The Veteran filed a claim to reopen service connection for 
laryngitis in August 1988.  The RO denied the claim in an October 
1989 rating decision, finding that the Veteran had not submitted 
new and material evidence to reopen the claim.  In August 1990, 
the Board declined to reopen the claim on the grounds that 
evidence submitted since February 1987 did not provide a new 
factual basis upon which to grant service connection.

In November 2008, the Veteran filed a claim to reopen service 
connection for "vocal cords."  In March 2009, the RO declined 
to reopen the claim, finding that new and material evidence had 
not been submitted.

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means evidence not previously submitted to agency decisionmakers.  
Material evidence means evidence, which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

Evidence considered since the August 1990 Board decision includes 
an April 2009 VA treatment record, which noted the Veteran's 
reported service as a drill instructor and his history of vocal 
cord polyps and chronic laryngitis, and referred him to the ENT 
clinic for an evaluation to determine if his condition was 
service connected; a June 2009 letter from a private physician 
noting that the Veteran reported a history of multiple vocal cord 
polyps and removal; a completed release for private hospital 
records; and the Veteran's statements regarding his duties as a 
drill instructor and ammunition corporal, as well as his exposure 
to second hand smoke during service.

The evidence received since the last final RO decision is new, as 
it was not previously considered.  The VA treatment record is 
material as it directly addresses the basis for the prior final 
denial.  This evidence raises a reasonable possibility of 
substantiating the service connection claim, and constitutes new 
and material evidence within the meaning of 38 C.F.R. § 3.156(a).  
Reopening of the service connection claim for a throat condition, 
to include laryngitis and vocal cord lesions is warranted.  38 
U.S.C.A. § 5108.


ORDER

New and material evidence has been received and the claim for 
service connection for a throat disorder, to include hoarseness, 
laryngitis and vocal cord lesions is reopened; the appeal is 
granted to this extent only.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claim.

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  
"Service connection" basically means that the facts, shown by the 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
This may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A veteran 
may also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease first 
diagnosed after service was incurred in service.  38 C.F.R. § 
3.303.

The Veteran contends that his hoarseness, laryngitis, and vocal 
cord polyps are the result of (1) serving as a drill instructor 
for two years at Camp Collon, (2) yelling commands over the 
sounds of Howitzers as an ammunition corporal during WWII, and 
(3) being exposed to second hand smoke during service.  
Specifically, he contends that he trained new draftees for a 
period of 8-10 weeks, and that during each period he would get 
hoarse, lose his voice, and be assigned to different duties until 
his voice returned, which was typically 2-3 days.  The Veteran 
has stated that he rarely went on sick call.  However, he was 
reportedly treated for laryngitis and bronchitis during service.  
See January 1989 NA Form  13055.  The Veteran further contends 
that he has had throat problems since service.

It appears that the Veteran's service treatment records were 
associated with the file at one time.  See April 1986 rating 
decision and February 1987 Board decision.  However, those 
records are now missing.  In May 1986 and April 1989, the 
National Personnel Records Center stated that the Veteran's 
records were most likely destroyed in the 1973 fire at their 
facility.  The Board has a heightened obligation to assist the 
appellant in the development of his case, and to explain findings 
and conclusions, as well as carefully consider the benefit of the 
doubt rule when records in the possession of the government are 
presumed to have been destroyed.  See O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).

The claim file includes daily sick reports from Btry D 51st AA 
Tng. Bn.  These records establish that the Veteran received 
medical treatment on July 22, 1942; November 23, 1942; and June 
12, 1943.  He returned to duty each day, and no diagnosis is 
listed.  

The claim file does not include the Veteran's personnel records.

In correspondence dated May 1975, the Veteran stated that he was 
treated for strep throat at the Long Beach VAMC in 1957.  Those 
records may contain information that is relevant to the Veteran's 
claim.  All VA records are constructively of record. Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, those treatment 
records should be obtained and associated with the claim file.

Letters submitted by the Veteran's private physicians from March 
1977 to June 1978 establish that he was treated for hoarseness 
and had at least three negative biopsies of left vocal cord 
lesions.  Dr. VAT stated that the lesions might have been caused 
by the Veteran's exposure to gas, fumes, smoke, acids, and other 
irritant inhalants at Shell Oil Company (Shell), where he was 
employed for almost 30 years.  In 1978, the Veteran took an early 
retirement, reached a settlement with Shell, and moved to 
California. 

The claim file contains a copy of a release the Veteran sent to 
Bayshore Medical Center, which is where he had polyps removed 
between 1975 and 1978.  Those treatment records should be 
obtained and associated with the claim file.
 
The Veteran contends that he continued to develop polyps after 
leaving Shell.  VA treatment records from 1980 to 1986 show that 
the Veteran was treated for hoarseness and checked for polyps.  
He stated that he had been hoarse since 1976.  A January 1984 
speech pathology consultation record notes that the Veteran was a 
drill instructor in the Army and a supervisor in a noisy 
environment until his retirement in 1978.  Slight edema was noted 
on the right vocal cord in March 1986.  In November 1989, the 
Veteran stated that he had a polyp removed from his right vocal 
cord at the Long Beach VAMC in August 1989.  Those treatment 
records should be obtained and associated with the claim file.

An April 2009 VA treatment record shows that the Veteran's 
medical history included multiple vocal cord polyps and chronic 
laryngitis.  He reportedly had been a drill instructor in the 
service and "used his voice a lot."  The diagnosis was chronic 
laryngitis.  The clinician wrote "refer to ENT for evaluation 
and determine if service connected or not."  There is no record 
of an ENT consultation or appointment.  Given the diagnosis of 
chronic hoarseness that is of record, as well as the history of 
multiple vocal cord polyps, the April 2009 VA treatment record, 
and the Veteran's assertions that he has experienced hoarseness 
since service, the Veteran must be accorded a VA ENT examination 
to determine the nature, extent and etiology of any throat 
disorder.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, it appears that the Veteran applied for Social Security 
Disability benefits in 1978, and that the claim was denied.  The 
Social Security Administration (SSA) file is potentially relevant 
to the claim currently pending before VA, as evidence contained 
in it may address the existence and extent of current 
disabilities and their etiology.  SSA records must be obtained on 
remand.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Request the Veteran's service personnel 
records from the National Personnel 
Records Center (NPRC) and other 
appropriate records depositories. 

2.	Obtain outstanding VA treatment records 
from the VAMC Long Beach, California, from 
January to December 1957 and from August 
1989.

3.	Once a signed release is received from the 
Veteran, obtain outstanding private 
treatment records from Bayshore Medical 
Center from 1975 to 1978 and Dr. 
Tawadrose.  A copy of any negative 
response(s) should be included in the 
claim file.

4.	Contact the SSA and obtain all records in 
support of the Veteran's claim for 
disability benefits from that agency.  If 
such records are not available, SSA must 
certify such in writing.

5.	Schedule the Veteran for a VA ENT 
examination to determine the etiology of 
any current throat disorder, to include 
hoarseness, laryngitis, and vocal cord 
lesions.  The claim folder, including a 
copy of this remand, must be made 
available to and reviewed by the examiner.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
any current throat disorder is related to 
service, based on all of the pertinent 
evidence in the claim file.  

A complete rationale must be provided for 
all opinions.

6.	Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claim.  If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


